DETAILED ACTION
	This is a non-final office action on the merits.  Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities:  claim 18 recites “to use at on at least an amount”.  Appropriate correction is required.

Claims 1-22 are objected to because the amendment to the claims filed on 6/15/2022 does not comply with the requirements of 37 CFR 1.121(c) because the claims filed on 6/15/2022 appears to be claim amendments as this is after claims filed on 11/18/2020, however the claims filed on 6/15/2022 do not have proper status and/or markings.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "based on a first estimated time cost for a first worker associated with the first autonomous vehicle at said first location for performing the second operation with the first autonomous vehicle ".  It is not clear if “at said first location” is referring to the location of the first worker or is referring to the location of the first autonomous vehicle.
Claim 1 recites the limitation "based on … and a second estimated time cost for a second worker not associated with the first autonomous vehicle at said first location for performing the second operation with the first autonomous vehicle".  It is not clear if “at said first location” is referring to the location of the second worker or is referring to the location of the first autonomous vehicle.
Claims 2-13 depend on claim 1 and suffer from the same rejection.

Claim 2 recites the limitation "first and second operations".  As claim 1 previously introduced “a first operation” and “a second operation”, it is not known if claim 2’s "first and second operations" are the same as claim 1’s “a first operation” and “a second operation”.

Claim 4 recites the limitation "the autonomous vehicle".  As claim 1 previously introduced “one or more autonomous vehicles” and previously introduced “a first autonomous vehicle”, it is not known if "the autonomous vehicle" is referring to either previously introduced “one or more autonomous vehicles” and previously introduced “a first autonomous vehicle”, or some other autonomous vehicle.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a worker handover" in line 6.  As claim 1 previously introduced "a worker handover", it is not known if this instance in this claim is the same as the instance in previous claims.

Claim 5 recites the limitation "a worker handover".  As claims 1 and claim 4 previously introduced "a worker handover", it is not known if this instance in this claim is the same as the instances in previous claims.

Claim 8 recites the limitation "a first worker".  As claim 1 previously introduced " a first worker ", it is not known if this instance in this claim is the same as the instance in previous claims.

Claim 11 recites the limitation "a second location worker".  As claim 1 previously introduced " a second location", it is not known if this instance in this claim is the same as the instance in previous claims.

Claim 13 recites the limitation "the time for the first worker to complete".  It is not known what “time” this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the priority".  It is not known what “priority” this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the ongoing list".  It is not known what “ongoing list” this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase " e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "the worker distribution".  It is not known what “worker distribution” this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the warehouse".  It is not known what “warehouse” this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation " a cost function based on whether the first worker will cross a zone boundary in a warehouse, where zones are defined".  It is not known what “where” is referring to.  For example, it is not known if “where” is referring to 1) cost function, 2) zone boundary, or 3) warehouse.

Claim 14 recites the limitation "based on a first estimated time cost for a first worker associated with the first autonomous vehicle at said first location for performing the second operation with the first autonomous vehicle ".  It is not clear if “at said first location” is referring to the location of the first worker or is referring to the location of the first autonomous vehicle.
Claim 14 recites the limitation "based on … and a second estimated time cost for a second worker not associated with the first autonomous vehicle at said first location for performing the second operation with the first autonomous vehicle".  It is not clear if “at said first location” is referring to the location of the second worker or is referring to the location of the first autonomous vehicle.
Claims 15-21 depend on claim 14 and suffer from the same rejection.

Claim 15 recites the limitation "a worker handover".  As claim 14 previously introduced "a worker handover", it is not known if this instance in this claim is the same as the instance in previous claims.

Claim 16 recites the limitation "a worker handover".  As claims 14 and claim 15 previously introduced "a worker handover", it is not known if this instance in this claim is the same as the instances in previous claims.

Claim 18 recites the limitation "a first worker".  As claim 14 previously introduced " a first worker ", it is not known if this instance in this claim is the same as the instances in previous claims.

Claim 22 recites the limitation "based on a first estimated time cost for a first worker associated with the first autonomous vehicle at said first location for performing the second operation with the first autonomous vehicle ".  It is not clear if “at said first location” is referring to the location of the first worker or is referring to the location of the first autonomous vehicle.
Claim 22 recites the limitation "based on … and a second estimated time cost for a second worker not associated with the first autonomous vehicle at said first location for performing the second operation with the first autonomous vehicle".  It is not clear if “at said first location” is referring to the location of the second worker or is referring to the location of the first autonomous vehicle.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14-17, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Govindaswamy (US 20200223635).
Regarding claims 1, 14, 22, as best understood, Govindaswamy teaches:
A non-transitory computer readable medium including processor executable instruction which when executed by a processor of a control system cause the processor to:
A control system comprising: 
memory including a task list (figs. 1-2, [0030]-[0047] discuss WMS system 10 controlling workers/human workers 12/robotic pick cart 14/robot 16 to retrieve product that causing short pick;  in particular at least [0036] discuss WMS is a computer with electronic memory, [0040] discuss workers can be humans and robots;  [0041] discuss system is a software running on the computer, discuss task list of selecting a worker to start traveling from worker’s current location along route to arrive at product location); and 
a processor configured to control one or more autonomous vehicles based on task list information (figs. 1-2, [0030]-[0047] discuss WMS system 10 controlling workers/human workers 12/robotic pick cart 14/robot 16 to retrieve product that causing short pick;  in particular at least [0036] discuss WMS is a computer with electronic memory, [0040] discuss workers can be humans and robots;  [0041] discuss system is a software running on the computer, discuss task list of selecting a worker/robot to start traveling from worker/robot’s current location along route to arrive at product location), said processor being configured to: 
access information in said task list indicating a first location at which a first operation associated with a first autonomous vehicle is to be performed and a second location where a second operation associated with the first autonomous vehicle is to be performed (figs. 1-2, [0030]-[0047] discuss WMS system 10 controlling workers/human workers 12/robotic pick cart 14/robot 16 to retrieve product that causing short pick;  in particular at least [0036] discuss WMS is a computer with electronic memory, [0040] discuss workers can be humans and robots;  [0041] discuss system is a software running on the computer, discuss task list of selecting a worker/robot to start traveling/first operation from worker/robot’s current location/first location along route to arrive at product location to perform second operation of possessing the product;  [0043]-[0044] discuss calculating time for a first worker/robot to get to product location and to perform second operation/possessing of product;               the current location of the worker/robot reads on the first location, the movement of the worker/robot from its current location reads on first operation, the location of the product reads on the second location, the worker/robot possessing the product reads on the second operation); 
determine whether a worker handover for the second operation should be implemented based on a first estimated time cost for a first worker associated with the first autonomous vehicle at said first location for performing the second operation with the first autonomous vehicle and a second estimated time cost for a second worker not associated with the first autonomous vehicle at said first location for performing the second operation with the first autonomous vehicle (figs. 1-2, [0030]-[0047] discuss WMS system 10 controlling workers/human workers 12/robotic pick cart 14/robot 16 to retrieve product that causing short pick;  in particular at least [0036] discuss WMS is a computer with electronic memory, [0040] discuss workers can be humans and robots;  [0041] discuss system is a software running on the computer, discuss task list of selecting a worker/robot to start traveling/first operation from worker/robot’s current location/first location along route to arrive at product location to perform second operation of possessing the product;  [0043]-[0044] discuss calculating time for a first worker/robot to get to product location and to perform second operation/possessing of product;               the current location of the worker/robot reads on the first location, the movement of the worker/robot from its current location reads on first operation, the location of the product reads on the second location, the worker/robot possessing the product reads on the second operation;           [0045] discuss “Alternatively, if the short pick 20 resulted from a first worker signaling during their respective assignment to retrieve a missing product, that they could not retrieve the missing product, that first worker assigned to retrieve the missing product causing the short pick, can be assigned to meet a secondary worker who will be assigned to retrieve the missing product from a secondary location 28. The secondary worker can pass the product to the first worker for transport to the packing station”); and 
control the first autonomous vehicle to take an action based on said determination (figs. 1-2, [0030]-[0047] discuss WMS system 10 controlling workers/human workers 12/robotic pick cart 14/robot 16 to retrieve product that causing short pick;  in particular at least [0036] discuss WMS is a computer with electronic memory, [0040] discuss workers can be humans and robots;  [0041] discuss system is a software running on the computer, discuss task list of selecting a worker/robot to start traveling/first operation from worker/robot’s current location/first location along route to arrive at product location to perform second operation of possessing the product;  [0043]-[0044] discuss calculating time for a first worker/robot to get to product location and to perform second operation/possessing of product;               the current location of the worker/robot reads on the first location, the movement of the worker/robot from its current location reads on first operation, the location of the product reads on the second location, the worker/robot possessing the product reads on the second operation;           [0045] discuss “Alternatively, if the short pick 20 resulted from a first worker signaling during their respective assignment to retrieve a missing product, that they could not retrieve the missing product, that first worker assigned to retrieve the missing product causing the short pick, can be assigned to meet a secondary worker who will be assigned to retrieve the missing product from a secondary location 28. The secondary worker can pass the product to the first worker for transport to the packing station”);

Regarding claim 2, as best understood, Govindaswamy teaches:
wherein the first estimate time cost and the second estimated time cost are estimated at the time a list of first and second operations is created (figs. 1-2, [0030]-[0047] discuss WMS system 10 controlling workers/human workers 12/robotic pick cart 14/robot 16 to retrieve product that causing short pick;  in particular at least [0036] discuss WMS is a computer with electronic memory, [0040] discuss workers can be humans and robots;  [0041] discuss system is a software running on the computer, discuss task list of selecting a worker/robot to start traveling/first operation from worker/robot’s current location/first location along route to arrive at product location to perform second operation of possessing the product;  [0043]-[0044] discuss calculating time for a first worker/robot to get to product location and to perform second operation/possessing of product;               the current location of the worker/robot reads on the first location, the movement of the worker/robot from its current location reads on first operation, the location of the product reads on the second location, the worker/robot possessing the product reads on the second operation;           [0045] discuss “Alternatively, if the short pick 20 resulted from a first worker signaling during their respective assignment to retrieve a missing product, that they could not retrieve the missing product, that first worker assigned to retrieve the missing product causing the short pick, can be assigned to meet a secondary worker who will be assigned to retrieve the missing product from a secondary location 28. The secondary worker can pass the product to the first worker for transport to the packing station”;      thus at the same time in step 28, a list is created of first operation of first worker/robot starting their respective assignment and second operation of the first worker/robot coming into possession of the product from the second worker/robot, and in step 28, the first estimate time cost for the first worker is estimated to be <could not retrieve> and the second estimate time cost for the second worker/robot is estimated to be <able to retrieve and pass to first robot>);

Regarding claim 3, Govindaswamy teaches:
wherein the second estimated time cost is estimated after the first operation is completed (figs. 1-2, [0030]-[0047] discuss WMS system 10 controlling workers/human workers 12/robotic pick cart 14/robot 16 to retrieve product that causing short pick;  in particular at least [0036] discuss WMS is a computer with electronic memory, [0040] discuss workers can be humans and robots;  [0041] discuss system is a software running on the computer, discuss task list of selecting a worker/robot to start traveling/first operation from worker/robot’s current location/first location along route to arrive at product location to perform second operation of possessing the product;  [0043]-[0044] discuss calculating time for a first worker/robot to get to product location and to perform second operation/possessing of product;               the current location of the worker/robot reads on the first location, the movement of the worker/robot from its current location reads on first operation, the location of the product reads on the second location, the worker/robot possessing the product reads on the second operation;           [0045] discuss “Alternatively, if the short pick 20 resulted from a first worker signaling during their respective assignment to retrieve a missing product, that they could not retrieve the missing product, that first worker assigned to retrieve the missing product causing the short pick, can be assigned to meet a secondary worker who will be assigned to retrieve the missing product from a secondary location 28. The secondary worker can pass the product to the first worker for transport to the packing station”;  thus the first worker/robot has already started its assignment and started to move from its current location/first operation, then during the assignment, first worker/robot signaling that they cannot retrieve product, and then second estimated time cost of second worker/robot retrieving the product is estimated);      

Regarding claim 4, as best understood, Govindaswamy teaches:
wherein controlling the first autonomous vehicle to take an action based on said determination includes: 
outputting a worker notification to move from the first location to the second location; and 
routing the autonomous vehicle from the first location to the second location when a worker handover is not to be implemented;
(figs. 1-2, [0030]-[0047] discuss WMS system 10 controlling workers/human workers 12/robotic pick cart 14/robot 16 to retrieve product that causing short pick;  in particular at least [0036] discuss WMS is a computer with electronic memory, [0040] discuss workers can be humans and robots;  [0041] discuss system is a software running on the computer, discuss task list of selecting a worker/robot to start traveling/first operation from worker/robot’s current location/first location along route to arrive at product location to perform second operation of possessing the product;  [0043]-[0044] discuss calculating time for a first worker/robot to get to product location and to perform second operation/possessing of product;               the current location of the worker/robot reads on the first location, the movement of the worker/robot from its current location reads on first operation, the location of the product reads on the second location, the worker/robot possessing the product reads on the second operation;         [0045] discuss “In a next step, once the missing product has been retrieved by the assigned worker such as a robot or human, the assigned worker can move to transport the product 26 to the packing station needing the short pick 20 which is causing the order to be delayed from shipment. Alternatively, if the short pick 20 resulted from a first worker signaling during their respective assignment to retrieve a missing product, that they could not retrieve the missing product, that first worker assigned to retrieve the missing product causing the short pick, can be assigned to meet a secondary worker who will be assigned to retrieve the missing product from a secondary location 28. The secondary worker can pass the product to the first worker for transport to the packing station”);

Regarding claim 5, as best understood, Govindaswamy teaches:
wherein controlling the first autonomous vehicle to take an action based on said determination includes: 
assigning the second operation to the second worker when the determination is a decision to implement a worker handover;
(figs. 1-2, [0030]-[0047] discuss WMS system 10 controlling workers/human workers 12/robotic pick cart 14/robot 16 to retrieve product that causing short pick;  in particular at least [0036] discuss WMS is a computer with electronic memory, [0040] discuss workers can be humans and robots;  [0041] discuss system is a software running on the computer, discuss task list of selecting a worker/robot to start traveling/first operation from worker/robot’s current location/first location along route to arrive at product location to perform second operation of possessing the product;  [0043]-[0044] discuss calculating time for a first worker/robot to get to product location and to perform second operation/possessing of product;               the current location of the worker/robot reads on the first location, the movement of the worker/robot from its current location reads on first operation, the location of the product reads on the second location, the worker/robot possessing the product reads on the second operation;         [0045] discuss “In a next step, once the missing product has been retrieved by the assigned worker such as a robot or human, the assigned worker can move to transport the product 26 to the packing station needing the short pick 20 which is causing the order to be delayed from shipment. Alternatively, if the short pick 20 resulted from a first worker signaling during their respective assignment to retrieve a missing product, that they could not retrieve the missing product, that first worker assigned to retrieve the missing product causing the short pick, can be assigned to meet a secondary worker who will be assigned to retrieve the missing product from a secondary location 28. The secondary worker can pass the product to the first worker for transport to the packing station”);

Regarding claim 6, Govindaswamy teaches:
wherein said controlling the first autonomous vehicle to take an action based on said determination comprises one or more of: i) routing the first autonomous vehicle to a handover location or ii) operating the first autonomous vehicle to require a login to the first autonomous vehicle by the second worker (figs. 1-2, [0030]-[0047] discuss WMS system 10 controlling workers/human workers 12/robotic pick cart 14/robot 16 to retrieve product that causing short pick;  in particular at least [0036] discuss WMS is a computer with electronic memory, [0040] discuss workers can be humans and robots;  [0041] discuss system is a software running on the computer, discuss task list of selecting a worker/robot to start traveling/first operation from worker/robot’s current location/first location along route to arrive at product location to perform second operation of possessing the product;  [0043]-[0044] discuss calculating time for a first worker/robot to get to product location and to perform second operation/possessing of product;               the current location of the worker/robot reads on the first location, the movement of the worker/robot from its current location reads on first operation, the location of the product reads on the second location, the worker/robot possessing the product reads on the second operation;           [0045] discuss “Alternatively, if the short pick 20 resulted from a first worker signaling during their respective assignment to retrieve a missing product, that they could not retrieve the missing product, that first worker assigned to retrieve the missing product causing the short pick, can be assigned to meet a secondary worker who will be assigned to retrieve the missing product from a secondary location 28. The secondary worker can pass the product to the first worker for transport to the packing station”;

Regarding claim 7, Govindaswamy teaches:
wherein said first autonomous vehicle is a first robotic cart;
(figs. 1-2, [0030]-[0047] discuss WMS system 10 controlling workers/human workers 12/robotic pick cart 14/robot 16 to retrieve product that causing short pick;  in particular at least [0036] discuss WMS is a computer with electronic memory, [0040] discuss workers can be humans and robots;  [0041] discuss system is a software running on the computer, discuss task list of selecting a worker/robot to start traveling/first operation from worker/robot’s current location/first location along route to arrive at product location to perform second operation of possessing the product;  [0043]-[0044] discuss calculating time for a first worker/robot to get to product location and to perform second operation/possessing of product;               the current location of the worker/robot reads on the first location, the movement of the worker/robot from its current location reads on first operation, the location of the product reads on the second location, the worker/robot possessing the product reads on the second operation;       in particular at least [0037] discuss “the location of each picker or worker in a warehouse holding products for shipment in known locations, is constantly provided to the system. This includes locations of a human worker 12 and/or robotic worker such as a robotic pick cart 14, robot 16, or pick to light 18”)

Regarding claim 15, the cited portions and rationale of rejection of claim 4 read on this claim.

Regarding claim 16, the cited portions and rationale of rejection of claim 5 read on this claim.

Regarding claim 17, the cited portions and rationale of rejection of claim 6 read on this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664